El Juez Asociado Señoh Wolf
emitió la opinión del tribunal.
Rutilio Lamboy, quien se dedica a la elaboración y venta de pan, fuá acusado y convicto en la Corte Municipal de Cayey de exhibir para la venta en julio 14 de 1939, volun-taria e ilegalmente y por conducto del vendedor Joaquín León unos bollos de pan cuyo peso era inferior al especifi-*690cado en el rótulo. Apeló para ante la Corte de Distrito de Gruayama y, luego de un juicio en que ambas partes pre-sentaron prueba, el acusado fue declarado culpable del delito imputádole y sentenciado a $25 de multa o en su defecto a sufrir un día de cárcel por cada dólar que dejare de pagar. La evidencia no ba sido elevada a este tribunal y el único señalamiento de error es que la denuncia no imputa delito público. Esta defensa se basa en que la denuncia no alega que Rutilio Lamboy vendiera bollos de pan faltos de peso ni que Joaquín León fuera agente suyo.'
 El artículo 2 de la Ley núm. 25 de 1921 (Leyes de ese año, pág. 167) provee que todo pan que se venda, ofrezca o exhiba para la venta deberá ser envuelto en una bolsa de papel y llevar sobre la misma un rótulo claro e inteligible con el peso correcto.
La denuncia le imputa suficientemente el haber ofrecido pan a la venta sin tal rótulo correcto. La sección 4 de la referida ley provee:
“Toda persona, firma o corporación, ya se trate de un fabricante o de un vendedor o repartidor de pan, que por sí misma o por medio de sus empleados o agentes, infrinja cualquiera de las precedentes disposiciones de esta ley, será considerada culpable de un delito me-nos grave (misdemeanor) y convicta que fuere será castigada con una multa que no excederá de 25 dólares, o prisión que no excederá de 25 días de cárcel; por la segunda infracción con una multa que no bajará de 25 dólares ni excederá de 100, o prisión que no bajará de 50 días de cárcel ni excederá de 90 días, y por cualquiera infrac-ción subsiguiente con una multa que no bajará de 100 dólares ni excederá de 500; o prisión que no bajará de 90 días de cárcel ni excederá de un año, o ambas penas, a discreción del tribunal; Dis-poniéndose, que cuando se trate de infracciones que no se refieran al peso o precio del pan, el juez, al aplicar la pena, podrá prescin-dir del límite mínimum, en los casos de reincidencia.”
Una vez que se imputó al acusado el haber ofrecido ile-galmente pan falto de peso por conducto del vendedor Joa-quín León, tal alegación equivale a decir que Joaquín León era agente de Rutilio Lamboy.

Debe confirmarse la sentencia apelada.